Citation Nr: 1215894	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a prostate disorder.  

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to February 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Waco, Texas that declined to reopen the claim of service connection for a prostate disorder, and denied service connection for right elbow, low back and left knee disabilities.  

The Veteran was afforded a videoconference hearing at the RO in March 2010 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

The case was remanded for further development in July 2010.  

Following review of the record, the issues of entitlement to service connection for right elbow, left knee and low back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By decision dated in April 2007, the RO denied service connection for a prostate disorder.

2.  The evidence added to the record since the April 2007 determination does not relate to unestablished facts necessary to substantiate the claim of entitlement to service connection for a prostate disorder. 


CONCLUSIONS OF LAW

1.  The April 2007 RO rating decision that denied service connection for a prostate disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a prostate disorder has not been received since the last final determination and the claim is not reopened. 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he developed a prostate disorder in service for which service connection is warranted.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id at 486

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  In this regard, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

Here, the appellant was sent a VCAA notice letter in July 2010 on the claim under consideration.  The letter informed him of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Although sufficient notice was not provided prior to the initial unfavorable decision on the claims, any notice error or deficiency was cured by fully compliant notice followed by readjudication of the claim by the originating agency in a supplemental statements of the case dated in February 2012. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of fully compliant VCAA notification followed by readjudication of the claim such as a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

Notification that includes information pertaining to a disability rating and an effective date for the award if service connection is granted has also been sent to the appellant.  In this case, however, the case is not reopened.  Therefore, no rating or effective date will be assigned with respect to the claim. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (993).  VA outpatient clinical records have been received and reviewed.  The Veteran was afforded a physical examination that included evaluation of the prostate, in January 2008.  He presented testimony on personal hearing in December 2010.  During the hearing, the Veteran's Law Judge advised the appellant of potential evidentiary defects and suggestions for cure.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 (2011).  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  The claim is of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a prostate disorder is ready to be considered on the merits.

Factual Background

The RO denied service connection for a prostate disorder in April 2007.  The appellant did not file an appeal within one year of the date of notification of the denial of the claim and this determination is final. See 38 C.F.R. § 20.1103 (2011).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011). 

The appellant attempted to reopen the claim of entitlement to service connection for a prostate disorder in September 2008.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2011) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992). 

The evidence that was of record at the time of the April 2007 RO decision that denied entitlement to service connection for a prostate disorder included service treatment records showing that the Veteran sought treatment for a complaint of testicular pain in June 2004 with a history of increased urinary frequency and testicular pain of six months' duration after ejaculation.  It was reported that the pain was so severe that he had to lie down and that it lasted for an hour.  Laboratory tests were ordered.  Following examination, an assessment of testicular pain was rendered.  It as noted that Urology would be consulted.  In July 2005, the Veteran was seen for multiple medical issues, including scrotal pain, pain in perianal area, especially during ejaculation, and incontinence at times.  Following examination, the assessment was rule out STD/STI [sexually transmitted disease/sexually transmitted infection].  

The Veteran was referred to Dankook Hospital for treatment in August 2005 for chief complaints of pain after ejaculation, peroneal pain, and urinary incontinence and frequency.  Examination disclosed some tenderness and mild enlargement of the prostate.  When seen on follow-up in September 2005 at the United States military facility, the Veteran stated that medication he had been prescribed had improved some symptoms but that pain has recurred.  Mild enlargement of the prostate was observed.  

In November 2005, the appellant was seen for urinary symptoms that included urgency and incontinence, and hesitation and pain when sitting.  It was noted that he had previously been treated for an enlarged prostate at Dankook Hospital.  Following examination, an assessment of prostatitis was rendered.  The Veteran returned for treatment in April 2006 with complaints of pain on ejaculation.  The assessment of prostatitis was continued.  When seen in June 2006 for musculoskeletal symptoms, review of the genitourinary system indicated that the appellant had mild intermittent dysuria.  Urinary incontinence was intermittent but occurred at least once a week per month preceded by a sudden urge.  Genital findings were normal.  The Veteran underwent a physical examination in May 2006 where it was noted that there had been no change in urination.  Follow-up as needed was recommended.  He had a prostate check in June 2006 where symptoms as previously cited were reported.  

A claim of service connection for disorders that included a prostate problem was received in February 2007.  The Veteran was scheduled for VA examinations the following month but failed to report.  It was noted that per a telephone conversation with his mother, he had gone back to Korea to have his examinations performed there. 

By decision dated in April 2007, the RO denied service connection for a prostate disorder on the basis that a current prostate problem was not shown by the evidence of record.  A subsequent claim of service connection for disorders that included the prostate was received in October 2007.  

The Veteran was afforded a VA general medicine compensation and pension examination in January 2008.  He related that he had pain of the prostate area on sitting that had begun approximately five years before, and that each time he had a clinic visit he would be given an antibiotic.  He said that every time he sat, he had an aching sensation, and that he urinated seven to 10 times a day.  The appellant denied urinary incontinence, bladder colic, renal stones, and loss of a creative organ.  It was reported that he had no testicular atrophy or history of renal failure, and that the condition did not affect his usual daily activities or his job in the past using a computer.

Examination of the prostate disclosed normal male genitalia.  The prostate was smooth, not enlarged and nontender.  The appellant had normal testicles.  Following examination, the diagnoses included prostate problem not found. 

[The Board would point out that to the extent that there was new and material evidence consisting of the VA examination within one year of the initial rating decision, the agency of original jurisdiction considered such evidence.]

By rating action dated in March 2008, service connection for a prostate disorder was denied on the basis that that was no evidence of a chronic prostate problem associated with military service.  

A notice of disagreement to the March 2008 rating decision was received in September 2008.  However, this was treated as an attempt to reopen a final claim as the appeal period for the April 2007 rating action that initially denied service connection for a prostate disorder expired in April 2008.

Evidence added to the record after the RO's April 2007 final decision includes VA outpatient records dating from 2008 in which the Veteran reported in March 2008 that he had prostate pain when sitting.

The Veteran presented testimony in March 2010 to the effect that he started feeling pain in the prostate area in service.  He related that he did not know how it started but that he often had to sit on cold metal chairs in trucks and other places, and that whenever he sat down he began to have pain.

An August 2010 statement was received from the Veteran's work supervisor (V.J) stating that the Veteran had worked there for two years and that she had never seen him sitting on a wooden or metal chair without a "butt cushion."  She related that the Veteran could not sit directly on such chairs because he had a prostate disorder.  V.J. reported that whenever there was a meeting in which they had to sit on metal chairs, the Veteran had to go to his car to retrieve a butt cushion.

Received in January 2011 were clinical records from Dankook Hospital dated between 2005 and 2006 showing treatment for prostatitis, urethral stone, and intermittent dysuria, etc., for which medication was prescribed.  A medical statement dated in December 2010 from one of the hospital's physicians noted that the Veteran had been treated for pain after ejaculation, perineal pain, incontinence, frequency, and moderate erection one time in 2005.  It was reported that he returned in 2006 and was treated for prostatitis with perineal discomfort, weak stream, and urinary urgency, and was treated with Ciprofloxacin.  

Legal Analysis

After reviewing the additional submissions, the Board finds that the evidence received since the April 2007 rating decision is cumulative and/or redundant of prior data in the record.  Evidence that is merely cumulative cannot be "new and material" even if that such information was not previously before agency decision makers. 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The pertinent law and regulations regarding the claimed disability have not changed.  The fact that the Veteran was had prostate complaints in service and was treated for his symptoms in service was previously established.  The additional clinical evidence only reiterates what was noted in service.  Such evidence is cumulative.  The only other evidence submitted in support of the claim is the Veteran's statements and testimony, as well as an affiant's statement that he is entitled to service connection because he continues to have residual prostate symptoms, including difficulty sitting.  The record reflects, however, that the appellant voiced the same or similar assertions on VA examination in January 2008 prior to finality of the prior claim in this regard.  His more recent assertions in support of the claim are duplicative of those made previously.  Such evidence is also cumulative.  The Board points out that there was no finding of a prostate disorder on VA examination in 2008, nor has a clinical determination of a prostate disability been received to date.  Therefore, to the extent that the Veteran reports that there is a relationship between current prostate symptomatology and service, such testimony is cumulative of prior evidence in the record and is not new and material. 

In summary, the evidence added to the record since the April 2007 determination relating to the prostate is merely cumulative and does not provide a basis to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board again notes that the Veteran was informed of the evidentiary deficiency (evidence of current disability) and provided an opportunity to cure the defect.  Such actions supplement 38 C.F.R. § 3.103 and Kent.


ORDER

The application to reopen the claim of entitlement to service connection for a prostate disorder is denied.


REMAND

The Board finds that further development is warranted as to the issues of entitlement to service connection for right elbow, left knee and low back disorders.  In this regard, the Board notes that service treatment records are replete with references to and treatment for multiple joint pain, including pain affecting the right elbow, left knee and low back.  Various assessments were provided for the Veteran's symptoms, but the etiology of such remains in doubt.

The Board observes that pursuant to the Board's July 2010 remand, the appellant was afforded a VA examination in December 2010 where it was indicated that the claims folder was not reviewed.  The examiner, a special program coordinator who is not a physician, provided an opinion to the effect that right elbow, left knee and low back disorders were more likely than not related to service.  The case was returned to the examiner who stated in an August 2011 addendum to the previous VA examination that the claims folder was reviewed and "without relying on the history given by the Veteran which is inaccurate" it was less likely than not that right elbow, low back and left knee problems were related to service.  In November 2011, the same examiner diagnosed enthesopathy of the right elbow, left knee and lumbar spine.  She opined that the Veteran had multiple joint pain (polyarthralgia) that was more likely than not due to enthesopathy from doing regular stretching exercise (yoga) for many years while in service and after service causing physical trauma.  The examiner further commented that except for pain, the Veteran had nothing else.  

The Board points out, however, that despite the VA examiner's assessment attributing enthesopathy to yoga, the service treatment records indicate that the Veteran reported many injuries when seeking treatment.  The VA examiner was also inconsistent in her opinion by noting at one point that the Veteran has enthesopathy of the joints and later stating that he had nothing except for pain.  The Board finds that the evidence as to whether the Veteran has a multiple joint disorder related to service that affects the right elbow, left knee and low back is unclear and remains unresolved.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, due to the complexity of the case, the Veteran should be afforded a VA examination by a physician.

The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic examination by a VA medical doctor to determine the current diagnosis(es) relative to the right elbow, left knee and low back, and for an opinion as to whether any current disability, including other joint pain, is related to service.  The claims folder must be made available to the examiner prior to the evaluation.  All necessary tests and/or studies should be performed.  The clinical findings should be reported in detail.  A definitive diagnosis should be provided.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has disorders of the right elbow, left knee, low back and other joints related to symptoms and complaints in service.  A detailed and complete rationale should accompany the opinion provided.

2.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


